DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 11/25/2019 are being examined. Claims 10-18 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 and 01/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 1 and Fig. 2 have multiple numbers appearing to identify the same object, in both fig. 1 and fig. 2 16 and 17 appear to be identifying the same item while in both fig. 1 and fig. 2 14 and 18 also appear to be identifying the same item. The examiner recommends removal of one of the numbers in each case or descriptive labeling to clarify the objects being identified are separate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is worded "Method according to claim 10…" the examiner recommends beginning the claim with The method. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 references “a display arrangement of a motor vehicle, which comprises at least two display devices each with a display surface”, however, this limitation is unclear as to what is being claimed with regards to “which comprises…” as it is unclear if “a display arrangement” or “a motor vehicle” comprises at least two display devices each with a display surface, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as a display arrangement of a motor vehicle wherein the display arrangement comprises at least two display devices each with a display surface.

Claim 10 further references “wherein the at least two display surfaces are arranged with respect to one another in such a manner that a second of the display surfaces is mirrored in a first of the display surfaces, which provides a first display plane, and consequently a virtual display plane which is visible from a passenger compartment is generated behind the first display plane” however, this limitation is unclear as to what is being claimed with regards to “which provides a first display plane, and consequently a virtual display plane” as it is unclear if which display surface provides a first display plane, it is also unclear which display plane is being claimed as visible from a passenger compartment, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as wherein the at least two display surfaces are arranged with respect to one another in such a manner that the second of the display surfaces is mirrored in a first of the display surfaces, wherein the firs display surface provides a first display plane and the second display surface provides a virtual display plane, wherein the virtual display plane is generated behind the first display plane, where both the first display plane and the virtual display plane are visible from a passenger compartment.

“the method comprising: carried out by a detection and evaluation device of an operator control device” however, this limitation is unclear due to grammatical issues and improper claim formation. The examiner recommends amending the claim language to and a detection and evaluation device of an operator control device wherein the detection and evaluation device carries out the method,
 the method comprising;

Claim 10 further references “on the basis of the determined extension direction, determination of a data set selected by the operator by the operator control action and displayed by one of the two display devices, which describes a display content” however, this limitation is generally unclear as to what is being claimed with regards to “ on the basis of the determined extension direction, determination of a data set selected by the operator by the operator control action and displayed by one of the two display devices, which describes a display content,” as it is unclear if the “determined extension direction” and “selected by the operator by the operator control action” refer to the same or different operator actions, further it is unclear if “a data set” or “one of the two display devices” describes “a display content”. The examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as on the basis of the determined extension direction, determination of a data set, wherein the data set is displayed by one of the two display devices.

Claim 10 further references “determination of a shift of a virtual image of the display content, which is predetermined by the extension direction of the operator control action, from one of the display planes to the other of the display planes” however, this limitation is generally unclear as to “which is predetermined by the extension direction of the operator control action” as it  is unclear if “a shift of the virtual image” or “the display content” is predetermined by the extension direction. Furthermore it is unclear if “the determined extension direction” or “a data set” determines “a shift of a virtual image of the display content”, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as determination of a shift of a virtual image of the display content from one of the display planes to the other of the display planes, wherein the shift of the virtual image is predetermined by the extension direction of the operator control action.

Claim 10 further references “generation of a control signal which describes the determined data set and a transfer of the determined data set to the second of the display devices.” however, this limitation is generally unclear as to what is being claimed with regards the limitation as it is unclear if “a control signal” describes “the determined data set and a transfer of the determined data set to the second of the display devices”, or if there is generation of “a control signal which describes the determined data set”  and generation of “a transfer of the determined data set”. The examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as generation of a control signal, wherein the control signal describes the determined data set and a transfer of the determined data set to the second of the display devices.

Claim 10 further references “transfer of the generated control signal to the display device displaying the determined data set and thereby changing of the display plane on which the display content is visible”. There is insufficient antecedent basis for “the display device” in the claim, the one of the two display devices or the display arrangement in place of”the display device”. Furthermore this limitation is incomplete for omitting essential elements, such omission amounting to a gap between the elements. The omitted elements being a transfer of the generated control signal to the second/other of the display devices as it would be impossible for the image to change from one display plane to another without both of the display devices receiving the generated control signal. For the purposes of compact prosecution the examiner will interpret this limitation as transfer of the generated control signal to each of the at least two display devices, wherein the generated control signal transfers the determined data set from one of the display planes to another of the display planes.

Claim 13 references the limitation “The method according to claim 12, wherein, in case the detection and evaluation device determines an extension direction extending in the driving direction, the control signal describes a transfer of the determined data set to the second display surface mirrored in the first display surface” however, this limitation is unclear with regards to “in case the detection and evaluation device determines an extension direction” as it is unclear if the meaning is that the control signal describes a transfer if an extension direction is determined or that the control signal always describes a transfer as a precaution against determination of an extension direction. The examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as The method according to claim 12, wherein, in response to the detection and evaluation device determining an extension direction extending in the driving direction, the control signal describes a transfer for the determined data set to the second display surface mirrored in the first display surface.

Claim 14 recites the limitation "the control device" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore claim 14 is depended on claim 10 and does not cure the deficiencies thereof, therefore it is also rejection for the same reasons as claim 10.

Claim 16 recites the limitation “wherein the detection and evaluation device is configured to carry out a method according to claim 10” however, this limitation is unclear with regards to the detection and evaluation device being configured to carry out a method according to claim 10 as the method of claim 10 recites some steps of the method to be carried out by “the detection and evaluation device” while other steps of the method are carried out by “a device”. The examiner recommends clarification of what steps are to be carried out by the device or rewriting the claim in independent form clearly reciting the steps of the method to be carried out by the detection and evaluation device. For the purposes of compact prosecution the examiner will interpret this limitation to mean the detection and evaluation device is configured to carry out all steps of the method that were carried out by the detection and evaluation device recited in independent claim 10. Furthermore claim 16 is depended on claim 10 and does not cure the deficiencies thereof, therefore it is also rejection for the same reasons as claim 10.

Claims 11-12, and 15 are dependent on claim 10 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 10.

Claims and 17-18 are dependent on claim 16 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 16.


Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest prior arts found are Dandekar (US 20180307405 A1) that discloses a “Method and apparatus…for a vehicle interface. The vehicle user interface includes a display for a plurality of menus. The vehicle user interface also includes … a gesture pad having a plurality of available input gestures.” (Abstract), Ogisu et al (US 20170161009 A1) that discloses “an HUD main body for displaying front display information formed as front virtual image on a line of sight of a passenger, lower display information formed as lower virtual image below the front virtual image, and upper display information formed as upper virtual image above the front virtual image.” (Abstract), and Bae et al (US 20170069240 A1) that discloses “A multi-image display device according to example embodiments includes a first display panel configured to output a first image and a second display panel located on a second extension line inclined at a first angle with respect to a first extension line and configured to output a second image.” (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HATCH/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668